Citation Nr: 0824282	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
establish entitlement to service connection for post 
traumatic stress disorder (PTSD). 

ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern












INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit on 
appeal.

The Board presently reopens and REMANDS the claim of service 
connection for PTSD to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1. The February 2004 rating decision denying the claim for 
entitlement to service connection for PTSD is final.

2. The evidence associated with the claims file subsequent to 
the February 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim and  raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence received since the final February 2004 RO decision 
denying the veteran's claim for service connection for post 
traumatic stress disorder is new and material, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp.  
2007); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is  
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in July 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the veteran]; contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and indicates that the disability or symptoms 
may be associated with the veteran's active military, naval, 
or air service; but does not contain sufficient medical 
evidence for the [VA] to make a decision on the claim.")).

The Board also notes that in Kent v Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in July 2005. 

Because the Board presently reopens and remands the claim for 
further development, further assistance under the VCAA is 
directed below. 


The Merits of the Claim

Whether new and material evidence has been submitted to 
establish entitlement to service connection for PTSD.

The veteran filed a claim of service connection for PTSD 
which was denied in a February 2004 rating decision. The 
veteran was apprised of the rating decision, but he did not 
appeal. Thus, the decision is final, and the merits of the 
claim (i.e., whether service connection may be granted for 
the claimed PTSD) may not be examined unless the veteran 
submits "new and material" evidence sufficient to reopen the 
claim. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, the veteran requested to reopen his claim of 
service connection for PTSD. In a March 2006 rating decision, 
the RO denied the veteran's claim.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if  
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the February 2004 rating decision that denied 
service connection for PTSD, the evidence of record consisted 
of a medical statement from Dr. J.L. dated November 2003, the 
veteran's Report of Separation from the Armed Forces (DD Form 
214), and a November 2003 statement by the veteran. 


In the current application to reopen the claim, the veteran 
submitted an additional statement as to stressors he asserts 
caused PTSD, and the statement of G.L.B., a service 
colleague. VA treatment records have been associated with the 
claims file. 

The evidence submitted subsequent to the February 2004 rating 
decision is new, in that it was not previously of record, and 
is also material. In February 2004, the claim was denied as 
the RO was unable to verify an in-service causal connection 
related to the veteran's current diagnosis of PTSD. The 
additional evidence is "material" because it raises a 
possibility of establishing an in-service causal connection 
to the veteran's current diagnosis of PTSD, and the records 
therefore relate to the unestablished element of a nexus to 
service.

The additional evidence received since the February 2004 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim. 

Accordingly, the claim of service connection for PTSD is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened. To 
this extent only, the appeal is allowed.


REMAND

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f). 

The veteran has a current diagnosis of PTSD. Dr. J.L., of the 
Goldsboro Psychiatric Clinic, P.A., reported a diagnosis of 
PTSD in November 2003. The veteran was diagnosed with PTSD by 
a VA examiner in February 2005. The remaining question is 
whether there is an in-service stressor; if there is evidence 
of combat service or corroborating evidence that his claimed 
stressors occurred.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements. See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

As there is no evidence associated with the veteran's 
personnel records and claims file that the veteran engaged in 
combat, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.

The veteran reports that he was involved in several incidents 
that were race related between March 1964 and September 1966 
while stationed in Amberg, Germany. (See veteran's PTSD 
Questionaire, January 2006.) The veteran reported that fights 
were common at the service club. During one incident the 
veteran slipped, hit his head, and lost consciousness. When 
the veteran regained consciousness, he had bruising on his 
head and eyes. Additionally, the veteran reported seeing a 
white soldier stabbed during a February 2005 VA examination.

In support of his claim, the veteran submitted a July 2005 
statement form G.B. G.B. recalls that there were race related 
arguments that resulted in physical contact in the barracks 
and service club. G.B. recalled one incident where he saw the 
veteran with a black eye and the veteran reported that it was 
caused by a fall during a race related altercation. G.B. 
reported that the incident took place at some point during 
the 60's.

However, G.B. did not relate that he witnessed the 
altercation; nor did he have personal knowledge of the 
incident beyond what the veteran related. Further, the 
veteran's service medical records do not reveal any mention 
of the incident, and his separation physical examination does 
not reflect any pertinent abnormalities. None of the other 
claimed stressors, including the stabbing of a Caucasian 
soldier or other incidents, have been substantiated. 

Under 38 C.F.R. § 3.304(f)(3), pertaining to claims of 
service connection based on personal assault, VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether such 
evidence indicates that a personal assault occurred. See 38 
C.F.R. § 3.304(f)(3). The RO/AMC will afford the veteran such 
medical inquiry.

Because the claim remains in appellate status, the veteran 
may submit any additional evidence not presently of record to 
substantiate the occurrence of any of the claimed stressors. 

Accordingly, this matter is REMANDED to the RO/AMC for the 
following:

1. The RO/AMC will:

a. Ascertain if the veteran has 
received any VA, non-VA, or other 
medical treatment for PTSD that is 
not evidenced by the current record.  
The veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC 
should then obtain these records and 
associate them with the claims 
folder.  

b. Advise the veteran that he may 
submit any other evidence to 
substantiate the occurrence of the 
claimed stressors, including but not 
limited to information as to records 
from law enforcement authorities, 
mental health counseling centers, 
hospitals, employment examinations, 
etc.

2. Following completion of the above, or 
after the passage of a reasonable amount 
of time, the RO/AMC will cause the claims 
folder and a copy of this remand, to be 
reviewed by a qualified mental health 
care professional. If deemed necessary by 
the RO/AMC or by the examiner, a VA 
mental health care examination may be 
conducted. 

a. In accordance with 38 C.F.R. § 
3.304(f)(3), the examiner will 
review the claims folder, a copy of 
this remand, and express an opinion 
as to:



        (1) Whether the veteran has 
PTSD, and;

(2) Whether, if the veteran 
does have PTSD, such disorder 
was based on a personal assault 
or assaults as described by the 
veteran.

b. In formulating this opinion, the 
examiner must acknowledge receipt 
and review of the claims folder and 
a copy of this remand, and comment 
upon the course of development of 
any claimed mental disorder, 
including but not limited to the 
asserted incidents, the separation 
medical examination of record, the 
veteran's reported post-military 
service history, the date of 
diagnosis of any mental disorders, 
as well as any other information 
deemed relevant by the examiner. 

The RO/AMC should take such additional development action as 
it deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations. Following 
such development, the RO/AMC should review and readjudicate 
the claim.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  If any such action 
does not resolve the claims, the RO/AMC shall issue the 
veteran a Supplemental Statement of the Case.  Thereafter, 
the case should be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


